Citation Nr: 1103739	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-06 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for corns, 
both feet.

2.  Entitlement to an effective date prior to June 17, 2004, for 
the assignment of a 50 percent rating for corns, both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1976 to February 1979.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 rating 
decision by the Chicago RO.  In September 2010, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In November 2010, 
the Veteran submitted additional evidence (he had previously 
provided a waiver of RO initial consideration of such evidence).  
See 38 C.F.R. § 20.1304(c).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

At the September 2010 Travel Board hearing, the Veteran indicated 
that his service connected bilateral foot disability had 
increased in severity.  Specifically, he reported that he loses 
his balance, is unable to walk barefoot on any surface, his skin 
breaks causing his toes to bleed, and the 4th and 5th toes on his 
right foot become numb.  Although he was afforded a VA foot 
examination in July 2009, in light of the allegation of worsening 
symptoms, another VA examination is necessary.  See 38 C.F.R. 
§ 3.327(a).

It is argued on the Veteran's behalf, in essence, that he has 
separate and distinct disabilities of both feet that should be 
separately rated.  Governing caselaw provides that the same 
symptomatology may not be used to support separate ratings 
(separate and distinct symptoms must be shown to support separate 
ratings for co-existing diagnoses).  38 C.F.R. §§ 4.14, 4.25; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

At the September 2010 hearing, the Veteran also testified that in 
1999 he had to stop working due to his foot disability (he worked 
for a temporary agency doing labor jobs).  Such testimony 
reasonably raises the matter of entitlement to a total disability 
rating based upon individual unemployability (TDIU).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (TDIU is considered part of a 
claim for increase).  This matter has not yet been adequately 
addressed by the RO in the first instance.

The Veteran's claim for increase was received June 17, 2004.  In 
August 2004, while the claim was pending, he underwent right foot 
surgery, which raises a question of whether a temporary total 
(convalescence) rating may be warranted for a period of time 
during the appeal period.  38 C.F.R. § 4.30.  Such matter is 
inextricably intertwined with the matter of the rating for 
bilateral foot disability (as the assignment of a 100% rating for 
any period of time would render moot the matter of the rating for 
such period of time).  

At the September 2010 hearing, the Veteran reported that about 
three weeks prior to the hearing he saw a doctor for his feet.  
The most recent medical evidence in the claims file pertaining to 
his feet is the report of a July 2009 VA examination.  In 
November 2010, he submitted records of private treatment he 
received for his feet from Dr. P. B. A. at South Shore Foot and 
Ankle Clinic.  It is not clear whether such records represent the 
complete records of the private treatment he received for his 
feet.  In addition, the private treatment records note that the 
Veteran reported ongoing treatment by a Westside [Jesse Brown] VA 
Medical Center (VAMC) podiatrist.  

Finally, in connection with the earlier effective date claim, the 
Veteran testified that he was treated at Westside VAMC in 1999.  
He claims that he submitted a claim for increase in July 1999, 
but VA took no action on the claim.  The record includes a July 
1999 claim for increase, with a notation that he would submit 
Westside VAMC treatment records.  Such records are not associated 
with the claims file.  A VA Form 10-7132, Status Change, notes 
that the Veteran was treated July 1, 1999 to July 28, 1999, when 
he was transferred to Community Nursing Home.  A Notice of 
Discharge shows that the "bed service" was psychiatry; 
nevertheless, outstanding records of recent ongoing VA treatment 
and July 1999 Westside VAMC treatment are likely to contain 
pertinent information, are constructively of record, and must be 
secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete updated clinical 
records of all VA and private evaluation or 
treatment the Veteran has received for foot 
complaints since July 2003 (one year prior to 
the date of receipt of his claim for 
increase) and to provide any releases 
necessary for VA to secure any private 
records of such treatment or evaluation (to 
specifically include complete records from 
Dr. P. B. A. at South Shore Foot and Ankle 
Clinic as well as treatment records dated in 
1999 and July 2003 forward from Westside 
VAMC).  The RO should obtain complete 
clinical records (those not yet secured) from 
the sources identified.  If any provider does 
not respond, the Veteran and his 
representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.

2.  The RO should then arrange for the 
Veteran to be examined by a podiatrist or 
orthopedist to determine the presence, 
nature, and likely etiology of his current 
disability of the feet.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  Based on 
review of the record and examination of the 
Veteran, the examiner should provide an 
opinion that states the diagnosis(es) for the 
Veteran's current foot disability(ies), and 
as to each disability entity diagnosed 
indicates whether or not such is at least as 
likely as not (50% or better probability) 
related to his service/service connected 
bilateral foot disability.  The examiner 
should also comment on the effect the 
Veteran's bilateral foot disabilities alone 
have on his employability, to include comment 
on the nature and extent of the functional 
impairment that is due to his bilateral foot 
disabilities (provide examples of the types 
of employment, if any, that remain feasible 
in light of the service-connected 
disabilities, and those precluded by the 
disabilities).  The examiner must explain 
rationale for all opinions.

3.  The RO should review the Veteran's claims 
file and determine whether he is entitled to 
TDIU or a temporary total convalescence 
rating under 38 C.F.R. § 4.30 at any time 
during the appeal period.  In the course of 
adjudicating this matter, if the RO finds 
that any bilateral foot disability is not 
service connected, it should be so specified 
for the record, and the Veteran should be so 
advised (and that he may appeal that 
determination if he so desires).  If a TDIU 
and/or a temporary total rating under 
38 C.F.R. § 4.30 is denied, and the Veteran 
files a timely notice of disagreement with 
such determinations, the RO should issue an 
appropriate SOC and notify the Veteran and 
his representative that that matters will be 
before the Board only if a timely substantive 
appeal is submitted.

4.  The RO should then re-adjudicate these 
claims (to encompass the determinations as to 
a TDIU and a § 4.30 rating requested above).  
If any remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

